


--------------------------------------------------------------------------------

Exhibit 10.1

FIRST MODIFICATION AGREEMENT
This FIRST MODIFICATION AGREEMENT (the “Agreement”) is made effective as of July
8, 2020, by and among FRANKLIN COVEY CO., a Utah corporation (“Borrower”), each
undersigned Guarantor (together with Borrower, each a “Loan Party” and
collectively, the “Loan Parties”), and JPMORGAN CHASE BANK, N.A., a national
banking association (“Lender”).
RECITALS:
A. Lender has previously extended to Borrower one or more loans (collectively,
the “Loan”) pursuant to a Credit Agreement dated as of August 7, 2019 by and
among the Loan Parties and Lender (as amended and modified from time to time,
the “Credit Agreement”). Capitalized terms used herein without definition shall
have the meanings given to such terms in the Credit Agreement.
B. Repayment of the Loan is guaranteed by FRANKLIN DEVELOPMENT CORPORATION, a
Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah corporation, and FRANKLIN
COVEY CLIENT SALES, INC., a Utah corporation (individually and collectively, as
the context requires, and jointly and severally, “Guarantor”) pursuant to the
Credit Agreement.
C. The Loan is secured by, among other things, the Collateral Documents
identified in the Credit Agreement.
D. The Credit Agreement, Collateral Documents and all other agreements,
documents, and instruments governing, evidencing, securing, guaranteeing or
otherwise relating to the Loan, as modified from time to time, including,
without limitation, in this Agreement, are sometimes referred to individually
and collectively as the “Loan Documents.”
E. Subject to the terms and conditions contained herein, the Loan Parties and
Lender now desire to modify the Credit Agreement as set forth herein.
AGREEMENT:
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1. ACCURACY OF RECITALS. Each of the Loan Parties acknowledges the accuracy of
the Recitals which are incorporated herein by reference.
2. MODIFICATION OF CREDIT AGREEEMNT. The Credit Agreement is modified and
amended as of the date hereof as follows:
(a) New Definitions. Section 1.01 of the Credit Agreement is hereby amended by
adding the following new definitions in their appropriate alphabetical order:
“Adjusted EBITDA” means, for any period, EBITDA, plus 85% of the change in
deferred revenue.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:


1

--------------------------------------------------------------------------------



(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, which states that the administrator of the LIBO Screen Rate has ceased or
will cease to provide the LIBO Screen Rate permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Screen Rate; or
(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, and commercial
paper, in each case, held or owned by (either directly or indirectly), credited
to the account of or would otherwise be required to be reflected as an asset on
the balance sheet of such Person, in each case maintained with Lender or its
Affiliates, less (b) Excluded Cash.
“Excluded Cash” means (a) any restricted cash or cash equivalents to pay royalty
obligations, working interest obligations, suspense payments, severance taxes,
payroll, payroll taxes, other taxes, employee wage and benefit payments and
trust and fiduciary obligations or other obligations of such Person to third
parties and for which such Person has issued checks or have initiated wires or
ACH transfers (or, in such Person’s discretion, will issue checks or initiate
wires or ACH transfers within five (5) Business Days) in order to pay, (b) any
cash or cash equivalents constituting purchase price deposits held in escrow by
an unaffiliated third party pursuant to a binding and enforceable purchase and
sale agreement with an unaffiliated third party containing customary provisions
regarding the payment and refunding of such deposits, and (c) any cash or cash
equivalents maintained in an account located outside of the U.S.
“First Modification Date” means July 8, 2020.
“Liquidity” means the sum of (i) the Consolidated Cash Balance plus (ii) the
Availability.
(b) Amended Definitions. Section 1.01 of the Credit Agreement is hereby further
amended by amending and restating each of the following definitions in its
entirety to read as follows:
“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “Revolving Commitment CBFR
Spread”, “Revolving Commitment Eurodollar Spread”, “Term Loan CBFR Spread”,
“Term Loan Eurodollar Spread” or “Commitment Fee Rate”, as the case may be:


2

--------------------------------------------------------------------------------



Revolving Commitment CBFR Spread
Revolving Commitment Eurodollar Spread
Term Loan CBFR Spread
Term Loan Eurodollar Spread
Commitment Fee Rate
0.00%
3.00%
0.00%
3.00%
0.50%



“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Lender (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided that, if any Interpolated Rate shall be less
than 0.50%, such rate shall be deemed to be 0.50% for purposes of this
Agreement.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any CBFR Borrowing, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion); provided
that, if the LIBO Screen Rate as so determined would be less than 0.50%, such
rate shall be deemed to be 0.50% for the purposes of this Agreement; provided
further that, notwithstanding the foregoing, with respect to the definition of
“Adjusted One Month LIBOR Rate” only, if the LIBO Screen Rate as so determined
would be less than zero, such rate shall be deemed to be zero.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests and (ii) any payment of an earn-out or other contingent
payment amount constituting the payment of a deferred purchase price with
respect to any acquisition by a Loan Party of another Person or any other
similar arrangement.
(c) Interest Rates; LIBOR Notification. Section 1.05 of the Credit Agreement is
amended and restated in its entirety to read as follows:
Section 1.05     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate (“LIBOR”).  LIBOR is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market.  In July 2017, the U.K.
Financial Conduct Authority announced that, after the end of 2021, it would no
longer persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting LIBOR.  As a result,
it is possible that commencing in 2022, LIBOR may no longer be available or may
no longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans.  In light of this



3

--------------------------------------------------------------------------------



eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
LIBOR.  In the event a Benchmark Transition Event occurs, Section 2.12(c) of
this Agreement provides a mechanism for determining an alternative rate of
interest. The Lender will notify the Borrower, pursuant to Section 2.12(c), in
advance of any change to the reference rate upon which the interest rate of
Eurodollar Loans is based.  However, the Lender does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to LIBOR or other rates
in the definition of “LIBO Rate” or with respect to any alternative, successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of the LIBO Rate or have the same volume or liquidity as
did LIBOR prior to its discontinuance or unavailability.
(d) Alternate Rate of Interest; Illegality. Section 2.12 of the Credit Agreement
is amended and restated in its entirety to read as follows:
Section 2.12             Alternate Rate of Interest; Illegality.
(a) If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i) the Lender determines (which determination shall be conclusive and binding
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, by means of an Interpolated Rate or because the LIBO Screen
Rate is not available or published on a current basis) for such Interest Period;
provided that no Benchmark Transition Event shall have occurred at such time; or
(ii) the Lender determines the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loans (or Loan) included in such
Borrowing for such Interest Period; provided that no Benchmark Transition Event
shall have occurred at such time;
then the Lender shall give notice thereof to the Borrower by telephone, fax or
through an Electronic System as provided in Section 8.01 as promptly as
practicable thereafter and, until the Lender notifies the Borrower that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into a CBFR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (B) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a CBFR Borrowing.
(b) If the Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for the
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of the Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
the Lender to the Borrower, any obligations of the Lender to make, maintain,
fund or continue Eurodollar Loans or to convert CBFR Borrowings to Eurodollar
Borrowings will be suspended until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower will upon demand from the Lender, either prepay or
convert all Eurodollar Borrowings of the Lender to CBFR Borrowings, either on
the last day of the Interest Period therefor, if the Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
the Lender may not lawfully continue to maintain such Loans.  Upon any such
prepayment or conversion, the Borrower will also pay accrued interest on the
amount so prepaid or converted.


4

--------------------------------------------------------------------------------



(c) If a Benchmark Transition Event occurs, then the Lender may, by notice to
Borrower, select an alternate rate of interest for the LIBO Rate that gives due
consideration to the then-evolving or prevailing market convention for
determining a rate of interest for loans in US Dollars at such time (the
“Alternate Rate”); Borrower acknowledges that the Alternate Rate may include a
mathematical adjustment using any then-evolving or prevailing market convention
or method for determining a spread adjustment for the replacement of the LIBO
Rate. For avoidance of doubt, all references to the LIBO Rate shall be deemed to
be references to the Alternate Rate when the Alternate Rate becomes effective in
accordance with this section. In addition, the Lender will have the right, from
time to time by notice to Borrower to make technical, administrative or
operational changes (including, without limitation, changes to the definition of
“CB Floating Rate”, the definition of “Interest Period”, timing and frequency of
determining rates and making payments of interest and other administrative
matters) that the Lender decides in its reasonable discretion may be appropriate
to reflect the adoption and implementation of the Alternate Rate. The Alternate
Rate, together with all such technical, administrative and operational changes
as specified in any notice, shall become effective at the later of (i) the fifth
Business Day after the Lender has provided notice to the Borrower (the “Notice
Date”) and (ii) a date specified by the Lender in the notice, without any
further action or consent of the Borrower, so long as Lender has not received,
by 5:00pm Eastern time on the Notice Date, written notice of objection to the
Alternate Rate from the Borrower. Any determination, decision, or election that
may be made by the Lender pursuant to this section, including any determination
with respect to a rate or adjustment or the occurrence or non-occurrence of an
event, circumstance or date, and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its sole discretion and without consent from the Borrower. Until an Alternate
Rate shall be determined in accordance with this section, the interest rate
shall be equal to the sum of (a) the greater of (x) Prime Rate and (y) 2.50%,
plus (b) the Applicable Rate with respect to the appropriate “CBFR Spread”
specified within such Applicable Rate definition.  In no event shall the
Alternate Rate be less than 0.50%.
(e) Anti-Hoarding. Section 4.02 of the Credit Agreement is amended by adding a
new subsection (e) to read as follows:
(e) The Consolidated Cash Balance of Borrower on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit does not exceed $5,000,000, before and after giving effect to such
Borrowing or to the issuance, increase, or extension of such Letter of Credit
and to the application of the proceeds therefrom on or around such date, but in
any event, not to exceed two Business Days after such date.
(f) Restricted Payments. Section 6.08(a) of the Credit Agreement is amended and
restated in its entirety to read as follows:
(a) No Loan Party will, nor will it permit any Subsidiary to, declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so; provided, however, (i)
the Loan Parties may make earn-out payments or other contingent payments
constituting the payment of a deferred purchase price with respect to any
acquisition by a Loan Party of another Person or any other similar arrangement
or agreement entered into by the Loan Parties prior to the First Modification
Date,


5

--------------------------------------------------------------------------------



and (ii) the Borrower may make Restricted Payments in common stock or other
equity to, and cash tax payments payable to applicable tax authorities in
respect of (1) the exercise of stock options by option holders pursuant to and
in accordance with stock options held by the option holders, and (2) the vesting
or settlement of other equity awards, in each case pursuant to the Borrower’s
omnibus incentive plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries existing prior to the First Modification Date,
in each case, provided that (A) no Event of Default has occurred and is
continuing or would occur as a result of such Restricted Payment and (B) upon
giving effect to such Restricted Payment, the Loan Parties are in pro forma
compliance with the financial covenants set forth in Section 6.12 based upon the
most recent financial statements delivered to the Lender pursuant to Section
5.01. Notwithstanding the foregoing, after the Loan Parties have been in full
compliance with the financial covenants set forth in Sections 6.12(b)(i) and
(ii) for any two consecutive fiscal quarters of Borrower following the Covenant
Relief Period, (i) the Borrower may declare and pay dividends with respect to
its common stock payable solely in additional shares of its common stock, and,
with respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends ratably with respect to their Equity Interests, (iii) the
Borrower may make Restricted Payments in common stock pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (iv) the Borrower may make other
Restricted Payments provided that (A) no Event of Default has occurred and is
continuing or would occur as a result of such Restricted Payment and (B) upon
giving effect to such Restricted Payment, the Loan Parties are in pro forma
compliance with the financial covenants set forth in Section 6.12 based upon the
most recent financial statements delivered to the Lender pursuant to Section
5.01, and (v) the Borrower may make repurchases of the outstanding stock of the
Borrower within twelve (12) months after the Effective Date in an amount not to
exceed $15,000,000 from the proceeds of the Term Loan and an additional
$5,000,000 derived from cash of foreign Subsidiaries (“Special Stock
Repurchases”), provided that (A) no Event of Default has occurred and is
continuing or would occur as a result of such Special Stock Repurchases and (B)
upon giving effect to such Special Stock Repurchases, the Loan Parties are in
pro forma compliance with the financial covenants set forth in Section 6.12
based upon the most recent financial statements delivered to the Lender pursuant
to Section 5.01.
(g) Financial Covenants. Section 6.12 of the Credit Agreement is amended and
restated in its entirety to read as follows:
Section 6.12             Financial Covenants
(a) Each of the following financial covenants shall be in effect during the
fiscal quarters ending August 31, 2020 through May 31, 2021 (the “Covenant
Relief Period”):
(i) Minimum Liquidity.  The Borrower and all domestic Subsidiaries on a
consolidated basis shall maintain Liquidity during the fiscal quarters of
Borrower set forth below of not less than the amount set forth below opposite
such quarter:


Quarter Ending
Amount
August 31, 2020 through February 28, 2021
$13,000,000
May 31, 2021
$8,000,000





6

--------------------------------------------------------------------------------



(ii) Minimum Adjusted EBITDA.  The Borrower shall have Adjusted EBITDA for each
fiscal quarter of Borrower set forth below of not less than the amount set forth
below opposite such quarter:
Quarter Ending
Amount
August 31, 2020
$11,000,000
November 30, 2020
$8,500,000
February 28, 2021
$5,000,000
May 31, 2021
$15,000,000



(iii) Capital Expenditures.  The Borrower will not, nor will it permit any
Subsidiary to, incur or make any Capital Expenditures, inclusive of curriculum
development costs, but excluding Capital Expenditures incurred for the repair of
the Adams building located at the Borrower’s headquarters and made with
insurance proceeds from damage to the Adams building, in an amount exceeding
$8,500,000 in the aggregate during any fiscal year of the Borrower.
(b) Each of the following financial covenants shall be in effect at all times
other than the Covenant Relief Period:
(i) Funded Indebtedness to Adjusted EBITDAR Ratio.  The Borrower will not permit
the Funded Indebtedness to Adjusted EBITDAR Ratio, on the last day of any fiscal
quarter of the Borrower, to be greater than 3.00 to 1.00.
(ii) Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed Charge
Coverage Ratio, for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter, to be less than 1.15 to 1.00.
(iii) Capital Expenditures.  The Borrower will not, nor will it permit any
Subsidiary to, incur or make any Capital Expenditures, exclusive of curriculum
development costs, in an amount exceeding $8,000,000 in the aggregate during any
fiscal year of the Borrower.
(iv) Asset Coverage Test.  The Borrower will not permit the aggregate amount of
the accounts receivable of the Borrower and the Guarantors to be less than 150%
of the Revolving Exposure at any time, measured no less than once each fiscal
quarter of the Borrower.
(h) Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an event of
default thereunder if any Loan Party shall fail to comply with any of the
covenants of any Loan Party contained herein or if any representation or
warranty by any Loan Party contained herein or in the documents delivered in
connection herewith by any Loan Party is materially incomplete, incorrect, or
misleading as of the date hereof. In order to further effect certain of the
foregoing modifications, Borrower and Guarantor agree to execute and deliver
such other documents or instruments as Lender reasonably determines are
necessary or desirable.


7

--------------------------------------------------------------------------------



(i) References. Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such document as modified herein or as
modified on or about the date hereof.
3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified herein. Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
4. FEES AND EXPENSES.
(a) Fees and Expenses. In consideration of Lender’s agreement to amend the Loan
Documents as set forth herein, and in addition to any other fees or amounts
payable by Borrower hereunder, Borrower has agreed to pay to Lender (i) all
legal fees and expenses incurred by Lender in connection herewith; and (ii) all
other costs and expenses incurred by Lender in connection with executing this
Agreement and otherwise modifying the Loan Documents. Borrower acknowledges and
agrees that such fees are fully earned and nonrefundable as of the date this
Agreement is executed and delivered by the parties hereto.
(b) Method of Payment. Such fees shall be paid by Borrower to Lender on the date
hereof or at such later date as such fees, costs and expenses are incurred by
Lender. Borrower and Lender agree and acknowledge that the foregoing shall not
relieve Borrower of its obligation to make future monthly payments of interest
and other amounts as required under the terms of the Loan.
5. BORROWER AND GUARANTOR REPRESENTATIONS AND WARRANTIES. Each of Borrower and
Guarantor represents and warrants to Lender:  (a) No default or event of default
under any of the Loan Documents as modified herein, nor any event, that, with
the giving of notice or the passage of time or both, would be a default or an
event of default under the Loan Documents as modified herein has occurred and is
continuing; (b) There has been no material adverse change in the financial
condition of Borrower or Guarantor or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender; (c) Each and all representations and
warranties of Borrower and Guarantor in the Loan Documents are accurate on the
date hereof (except to the extent such representations and warranties expressly
relate to a particular date, in which case such representations and warranties
are true and correct as of such date); (d) Neither Borrower nor Guarantor has
any claims, counterclaims, defenses, or set-offs with respect to the Loan or the
Loan Documents as modified herein; (e) The Loan Documents as modified herein are
the legal, valid, and binding obligation of Borrower and Guarantor, enforceable
against Borrower and Guarantor in accordance with their terms; (f) Each of
Borrower and each Guarantor is validly existing under the laws of the State of
its formation or organization, has not changed its legal name as set forth
above, and has the requisite power and authority to execute and deliver this
Agreement and to perform the Loan Documents as modified herein; (g) The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower and Guarantor; and (h) This Agreement has been duly
executed and delivered on behalf of Borrower and Guarantor.
6. BORROWER AND GUARANTOR COVENANTS. Each of Borrower and Guarantor covenants
with Lender:


8

--------------------------------------------------------------------------------



(a) Each of Borrower and Guarantor shall execute, deliver, and provide to Lender
such additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Agreement.
(b) Each of Borrower and Guarantor fully, finally, and forever releases and
discharges Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from any and all actions, causes of action, claims,
debts, demands, liabilities, obligations, and suits, of whatever kind or nature,
in law or equity, that either Borrower or Guarantor has or in the future may
have, whether known or unknown, (i) in respect of the Loan, the Loan Documents,
or the actions or omissions of Lender in respect of the Loan or the Loan
Documents and (ii) arising from events occurring prior to the date of this
Agreement.
(c) Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender all of the internal and external costs and expenses
incurred by Lender in connection with this Agreement (including, without
limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
(d) On or prior to the execution and delivery of this Agreement, each of
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, each in form and substance satisfactory to
Lender, such other documents, instruments, resolutions, subordinations, and
other agreements as Lender may require in its sole discretion.
7. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER. Lender shall not be bound by
this Agreement until (a) Lender has executed and delivered this Agreement to
Borrower and Guarantor, (b) each of Borrower and Guarantor has performed all of
the obligations of Borrower and Guarantor under this Agreement to be performed
contemporaneously with the execution and delivery of this Agreement, if any, (c)
Borrower has paid all fees and costs required under Section 4 hereof, and (d)
each Guarantor has executed and delivered to Lender a Consent and Agreement of
Guarantor in form and content acceptable to Lender.
8. CONSENT AND AGREEMENT OF GUARANTORS. Each Guarantor (a) consents to the
modification of the Credit Agreement and all other matters in this Agreement;
(b) reaffirms its Guarantee pursuant to the Credit Agreement and any other
agreements, documents and instruments securing or otherwise relating to the Loan
(as modified hereby) executed by such Guarantor, including, without limitation,
any Collateral Documents executed by such Guarantor (collectively, the
“Guarantor Documents”); (c) acknowledges that the Guarantor Documents continue
in full force and effect, remain unchanged, except as specifically modified
hereby, and are valid, binding and enforceable in accordance with their
respective terms; (d) agrees that all references, if any, in the Guarantor
Documents to any of the Loan Documents are modified to refer to those documents
as modified hereby; and (e) agrees that it has no offset, defense or
counterclaim to the enforcement against it of the provisions of the Guarantor
Documents.
9. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Guarantor and Lender in respect of the Loan and supersede
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.
10. BINDING EFFECT. The Loan Documents, as modified herein, shall be binding
upon and shall inure to the benefit of Borrower, Guarantor and Lender and their
successors and assigns; provided, however, neither Borrower nor Guarantor may
assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.
11. INTENTIONALLY OMITTED.


9

--------------------------------------------------------------------------------



12. GOVERNING LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, AT THE SOLE
OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. EACH OF THE PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.
13. COUNTERPART EXECUTION; EFFECTIVENESS.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  Except
as provided in Sections 6 and 7, this Agreement shall become effective when it
shall have been executed by Lender and when Lender shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
(b) Delivery of an executed counterpart of a signature page of this Agreement or
any other Loan Document by fax, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement or any other Loan Document and the transactions contemplated
hereby or thereby shall be deemed to include electronic signatures (which, for
purposes of this Section means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record), deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
[Remainder of Page Intentionally Left Blank]


10

--------------------------------------------------------------------------------



DATED as of the date first above stated.
“Borrower”
FRANKLIN COVEY CO.
a Utah corporation
By:
  /s/ Stephen  D. Young

Name:
Stephen D. Young
Title:
Executive Vice President and Chief Financial Officer



 “Guarantors”
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
By:
  /s/ Stephen D. Young

Name:
Stephen D. Young
Title:
President



FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
By:
  /s/ Stephen D. Young

Name:
Stephen D. Young
Title:
President



FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
By:
  /s/ Stephen D. Young

Name:
Stephen D. Young
Title:
President







11

--------------------------------------------------------------------------------



“Lender”


JPMORGAN CHASE BANK, N.A.
a national banking association
By:
  /s/ Kristin Gubler

Name:
Kristin Gubler
Title:
Authorized Officer











12